DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2022 has been entered.

Response to Amendment
Claims 1, 5-11, 15-17, 22-25, and 27-30 are current pending in the application. Applicant’s amendments have overcome the outstanding 112(b) rejections set forth in the Final Office Action mailed 8/2/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display control system” in claims 11, 15-17, 22-25, and 27-29; and “system for displaying” in claims 11, 15-17, 22-25, and 27-29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 8-11, 15, 17, 22-25, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al (U.S. Pre-Grant Publication 2017/0213165) in view of Oh (U.S. Pre-Grant Publication 2021/0362598).
Regarding claim 1, Stauffer teaches a method comprising: detecting an event in connection with an autonomous vehicle (e.g. picking up a passenger at a specific location [which includes driving and stopping in that location]), wherein the detected event comprises at least one of a current state of the autonomous vehicle, an impending state of the autonomous vehicle, and an intent of the autonomous vehicle (Paragraphs 0044-0047, 0057-0059, 0064); generating an image in connection with the detected event, wherein the image comprises at least one of text information and graphics information; and displaying the generated image on at least one window of the autonomous vehicle for conveying information about the detected event to at least one user located outside the autonomous vehicle (Paragraphs 0007-0008, 0039, 0064, 0076, 0080).
Stauffer does not teach selecting first and second windows from a plurality of windows of the vehicle based on the detected event; and wherein displaying the generated image on at least one window comprises displaying a first generated image on the first window and displaying a second, different, generated image on the second window.
Oh teaches a method for displaying images on an autonomous vehicle (See “Technical Solution” section for general overview), comprising selecting first and second windows from a plurality of windows of the vehicle based on a detected event (detected stop or driving location, general vehicle traveling information, surrounding geographical features, posture of vehicle, charging status [Paragraph 0207], etc.) for displaying a generated image; and wherein displaying the generated image comprises displaying a first generated image on the first window and displaying a second, different, generated image on the second window (Paragraphs 0101-0103 [describes transparent displays used for displaying on windows], 0224, 0230-0233, 0241, 0249, 0253, 0261, 0265, 0266; Figures 19a-c). Oh teaches that this maximizes the effect of exposing information and advertising to people (Paragraphs 0025-0027).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Stauffer, such that it includes selecting first and second windows from a plurality of windows of the vehicle based on the detected event, and such that displaying the generated image on at least one window comprises displaying a first generated image on the first window and displaying a second, different, generated image on the second window, as suggested and taught by Oh, in order to maximize the effect of exposing information and advertising to people.
Because the first and second generated images are on the vehicle windows with transparent displays (Paragraphs 0101-0103 of Oh describe the transparent display means), they are both visible to users located within the vehicle and outside the vehicle, due to transparency of the windows and the display.
Regarding claim 5, the modified method of Stauffer discloses the invention of claim 1 as discussed above, and Stauffer teaches that the displaying is performed by a projector (130)(Paragraphs 0007-0008, 0032, 0039, 0064, 0076, 0080); and Oh also teaches that the displaying is performed by a projector (Paragraph 0101).
Regarding claim 6, the modified method of Stauffer discloses the invention of claim 5 as discussed above, and Stauffer teaches that the projector is fixedly mounted such that it projects images only on the at least one window (Paragraphs 0039, 0064, 0080).
Regarding claim 8, the modified method of Stauffer discloses the invention of claim 1 as discussed above, and Stauffer teaches that the at least one window comprises a side window of the autonomous vehicle and the image comprises information directed to an intended user of the autonomous vehicle (included in "inside windows...of autonomous vehicle")(Paragraphs 0007-0008, 0032, 0039, 0064, 0076, 0080).
Regarding claim 9, the modified method of Stauffer discloses the invention of claim 1 as discussed above, and Stauffer teaches that the at least one window comprises a rear window of the autonomous vehicle and the image comprises information directed to a driver of a vehicle driving behind the autonomous vehicle (included in "inside windows...of autonomous vehicle")(Paragraphs 0007-0008, 0032, 0039, 0064, 0076, 0080). Oh also teaches that the at least one window comprises a rear window of the autonomous (or manually controlled, or remotely controlled [Paragraph 0066]) vehicle and the image comprises information directed to a driver of a vehicle driving behind (Paragraphs 0219, 0224 describes using the rear window, but all windows of the vehicle are used during operation based on selection according to the one or more detected driving events) the autonomous vehicle (Paragraphs 0224, 0230-0233, 0241, 0249, 0253, 0261, 0265, 0266; Figures 19a-c).
Regarding claim 10, the modified method of Stauffer discloses the invention of claim 1 as discussed above, and Stauffer teaches that the at least one window comprises a front windshield of the autonomous vehicle and wherein the image is displayed on the front windshield of the autonomous vehicle such that it is readable in the rear view mirror of a car driving directly in front of the autonomous vehicle (included in "inside windows...of autonomous vehicle")(Paragraphs 0007-0008, 0032, 0039, 0064, 0076, 0080). Oh also teaches that the at least one window comprises a front windshield of the autonomous vehicle and wherein the image is displayed on the front windshield of the autonomous vehicle such that it is readable in the rear view mirror of a car driving directly in front of the autonomous vehicle (Paragraph 0101).
Regarding claims 11 and 22, Stauffer teaches an augmented reality notification system for an autonomous vehicle (Paragraph 0007-0008, 0039, 0063, 0064, 0076, 0080) comprising: a display control system (120) configured to: detect an event in connection with the vehicle (e.g. picking up a passenger at a specific location [which includes driving and stopping in that location]), the detected event comprising at least one of a current state of the autonomous vehicle, an impending state of the autonomous vehicle, and an intent of the autonomous vehicle (Paragraphs 0044-0047, 0057-0059, 0064); and generate an image in connection with the detected event, wherein the image comprises at least one of text information and graphics information; and a system (including projector 130) for displaying the generated image on at least one window of the autonomous vehicle for conveying information about the detected event to at least one user located outside the autonomous vehicle (Paragraphs 0007-0008, 0039, 0064, 0076, 0080).
Stauffer does not teach selecting first and second windows from a plurality of windows of the vehicle based on the detected event; and wherein displaying the generated image on at least one window comprises displaying a first generated image on the first window and displaying a second, different, generated image on the second window.
Oh teaches a method for displaying images on an autonomous vehicle (See “Technical Solution” section for general overview), comprising selecting first and second windows from a plurality of windows of the vehicle based on a detected event (detected stop or driving location, general vehicle traveling information, surrounding geographical features, posture of vehicle, charging status [Paragraph 0207], etc.) for displaying a generated image; and wherein displaying the generated image comprises displaying a first generated image on the first window and displaying a second, different, generated image on the second window (Paragraphs 0101-0103 [describes transparent displays used for displaying on windows], 0224, 0230-0233, 0241, 0249, 0253, 0261, 0265, 0266; Figures 19a-c). Oh teaches that this maximizes the effect of exposing information and advertising to people (Paragraphs 0025-0027).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Stauffer, such that it includes selecting first and second windows from a plurality of windows of the vehicle based on the detected event, and such that displaying the generated image on at least one window comprises displaying a first generated image on the first window and displaying a second, different, generated image on the second window, as suggested and taught by Oh, in order to maximize the effect of exposing information and advertising to people.
Because the first and second generated images are on the vehicle windows with transparent displays (Paragraphs 0101-0103 of Oh describe the transparent display means), they are both visible to users located within the vehicle and outside the vehicle, due to transparency of the windows and the display.
Regarding claim 15, the modified system of Stauffer discloses the invention of claim 1 as discussed above, and Stauffer teaches that the displaying is performed by a projector (130)(Paragraphs 0007-0008, 0032, 0039, 0064, 0076, 0080), and that the projector is fixedly mounted such that it projects images only on the at least one window (Paragraphs 0039, 0064, 0080). Oh also teaches that the displaying is performed by a projector (Paragraph 0101).
Regarding claim 17, Stauffer teaches an autonomous vehicle (Paragraph 0007-0008, 0039, 0063, 0064, 0076, 0080) comprising: an onboard computer (computing systems including 120 and requisite devices necessary for autonomous driving); a sensor suite (122) comprising a plurality of imaging devices (Paragraph 0003 describes imaging devices/sensors as one of the alternative devices necessary for autonomous driving) and at least one sensing device for generating data regarding a perceived environment of the vehicle (Paragraphs 0032, 0033, 0035, 0036, 0058); a display control system (included in controller 120) configured to: detect an event in connection with the vehicle (e.g. picking up a passenger at a specific location [which includes driving and stopping in that location]), the detected event comprising at least one of a current state of the autonomous vehicle, an impending state of the autonomous vehicle, and an intent of the autonomous vehicle (Paragraphs 0044-0047, 0057-0059, 0064); and generate an image in connection with the detected event and the perceived environment, wherein the image comprises at least one of text information and graphics information; and a display system (including projector 130) for displaying the generated image on at least one window of the autonomous vehicle for conveying information about the detected event to at least one user located outside the autonomous vehicle (Paragraphs 0007-0008, 0039, 0064, 0076, 0080).
Stauffer does not teach selecting first and second windows from a plurality of windows of the vehicle based on the detected event; and wherein displaying the generated image on at least one window comprises displaying a first generated image on the first window and displaying a second, different, generated image on the second window.
Oh teaches a method for displaying images on an autonomous vehicle (See “Technical Solution” section for general overview), comprising selecting first and second windows from a plurality of windows of the vehicle based on a detected event (detected stop or driving location, general vehicle traveling information, surrounding geographical features, posture of vehicle, charging status [Paragraph 0207], etc.) for displaying a generated image; and wherein displaying the generated image comprises displaying a first generated image on the first window and displaying a second, different, generated image on the second window (Paragraphs 0101-0103 [describes transparent displays used for displaying on windows], 0224, 0230-0233, 0241, 0249, 0253, 0261, 0265, 0266; Figures 19a-c). Oh teaches that this maximizes the effect of exposing information and advertising to people (Paragraphs 0025-0027).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Stauffer, such that it includes selecting first and second windows from a plurality of windows of the vehicle based on the detected event, and such that displaying the generated image on at least one window comprises displaying a first generated image on the first window and displaying a second, different, generated image on the second window, as suggested and taught by Oh, in order to maximize the effect of exposing information and advertising to people.
Because the first and second generated images are on the vehicle windows with transparent displays (Paragraphs 0101-0103 of Oh describe the transparent display means), they are both visible to users located within the vehicle and outside the vehicle, due to transparency of the windows and the display.
Regarding claim 23, the modified system of Stauffer discloses the invention of claim 11 as discussed above, and Stauffer teaches that the at least one window comprises a side window of the autonomous vehicle and the image comprises information directed to an intended user of the autonomous vehicle (included in "inside windows...of autonomous vehicle")(Paragraphs 0007-0008, 0032, 0039, 0064, 0076, 0080).
Regarding claim 24, the modified system of Stauffer discloses the invention of claim 11 as discussed above, and Stauffer teaches that the at least one window comprises a rear window of the autonomous vehicle and the image comprises information directed to a driver of a vehicle driving behind the autonomous vehicle (included in "inside windows...of autonomous vehicle")(Paragraphs 0007-0008, 0032, 0039, 0064, 0076, 0080). Oh also teaches that the at least one window comprises a rear window of the autonomous (or manually controlled, or remotely controlled [Paragraph 0066]) vehicle and the image comprises information directed to a driver of a vehicle driving behind (Paragraphs 0219, 0224 describes using the rear window, but all windows of the vehicle are used during operation based on selection according to the one or more detected driving events) the autonomous vehicle (Paragraphs 0224, 0230-0233, 0241, 0249, 0253, 0261, 0265, 0266; Figures 19a-c).
Regarding claim 25, the modified system of Stauffer discloses the invention of claim 11 as discussed above, and Stauffer teaches that the at least one window comprises a front windshield of the autonomous vehicle and wherein the image is displayed on the front windshield of the autonomous vehicle such that it is readable in the rear view mirror of a car driving directly in front of the autonomous vehicle (included in "inside windows...of autonomous vehicle")(Paragraphs 0007-0008, 0032, 0039, 0064, 0076, 0080). Oh also teaches that the at least one window comprises a front windshield of the autonomous vehicle and wherein the image is displayed on the front windshield of the autonomous vehicle such that it is readable in the rear view mirror of a car driving directly in front of the autonomous vehicle (Paragraph 0101).
Regarding claim 27, the modified vehicle of Stauffer discloses the invention of claim 17 as discussed above, and Stauffer teaches that the at least one window comprises a side window of the autonomous vehicle and the image comprises information directed to an intended user of the autonomous vehicle (included in "inside windows...of autonomous vehicle")(Paragraphs 0007-0008, 0032, 0039, 0064, 0076, 0080).
Regarding claim 28, the modified vehicle of Stauffer discloses the invention of claim 17 as discussed above, and Stauffer teaches that the at least one window comprises a rear window of the autonomous vehicle and the image comprises information directed to a driver of a vehicle driving behind the autonomous vehicle (included in "inside windows...of autonomous vehicle")(Paragraphs 0007-0008, 0032, 0039, 0064, 0076, 0080). Oh also teaches that the at least one window comprises a rear window of the autonomous (or manually controlled, or remotely controlled [Paragraph 0066]) vehicle and the image comprises information directed to a driver of a vehicle driving behind (Paragraphs 0219, 0224 describes using the rear window, but all windows of the vehicle are used during operation based on selection according to the one or more detected driving events) the autonomous vehicle (Paragraphs 0224, 0230-0233, 0241, 0249, 0253, 0261, 0265, 0266; Figures 19a-c).
Regarding claim 29, the modified vehicle of Stauffer discloses the invention of claim 17 as discussed above, and Stauffer teaches that the at least one window comprises a front windshield of the autonomous vehicle and wherein the image is displayed on the front windshield of the autonomous vehicle such that it is readable in the rear view mirror of a car driving directly in front of the autonomous vehicle (included in "inside windows...of autonomous vehicle")(Paragraphs 0007-0008, 0032, 0039, 0064, 0076, 0080). Oh also teaches that the at least one window comprises a front windshield of the autonomous vehicle and wherein the image is displayed on the front windshield of the autonomous vehicle such that it is readable in the rear view mirror of a car driving directly in front of the autonomous vehicle (Paragraph 0101).
Regarding claim 30, the modified system of Stauffer discloses the invention of claim 1 as discussed above, and Oh teaches identifying a plurality of image elements based on the detected event (detected stop or driving location, general vehicle traveling information, surrounding geographical features, posture of vehicle, charging status [Paragraph 0207], etc.); and assembling the identified image elements into the first and second images (Paragraphs 0224, 0230-0233, 0241, 0249, 0253, 0261, 0265, 0266; Figures 19a-c).

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al (U.S. Pre-Grant Publication 2017/0213165) in view of Oh (U.S. Pre-Grant Publication 2021/0362598) as applied to claims 1 and 11 above, and further in view of Nahman et al (U.S. Pre-Grant Publication 2018/0011313).
Regarding claim 7, the modified method of Stauffer discloses the invention of claim 5 as discussed above, and both Stauffer and Oh teach projecting on multiple windows as discussed above, but the references do not teach that the projector is moveably mounted, and thus capable of projecting images onto a window of the autonomous vehicle other than the at least one window.
Nahman teaches a vehicle with a display projector mounted inside the vehicle (like Stauffer), wherein the projector is moveably mounted, in order to allow an image projection direction of the projector to be changed to any surface of the interior of the vehicle and provide the advantage of more dynamic image positioning for various functions (Figure 1; Paragraphs 0016, 0019, 0020, 0036, 0065).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the invention of Stauffer, such that the projector is moveably mounted, as suggested and taught by Nahman, in order to allow an image projection direction of the projector to be changed to any surface of the interior of the vehicle and provide the advantage of more dynamic image positioning for various functions.
Regarding claim 16, the modified system of Stauffer discloses the invention of claim 11 as discussed above, and both Stauffer and Oh teach projecting on multiple windows as discussed above, but the references do not teach that the projector is moveably mounted, and thus capable of projecting images onto a window of the autonomous vehicle other than the at least one window. 
Nahman teaches a vehicle with a display projector mounted inside the vehicle (like Stauffer), wherein the projector is moveably mounted, in order to allow an image projection direction of the projector to be changed to any surface of the interior of the vehicle and provide the advantage of more dynamic image positioning for various functions (Figure 1; Paragraphs 0016, 0019, 0020, 0036, 0065).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the invention of Stauffer, such that the projector is moveably mounted, as suggested and taught by Nahman, in order to allow an image projection direction of the projector to be changed to any surface of the interior of the vehicle and provide the advantage of more dynamic image positioning for various functions.

Response to Arguments
Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding the users within the vehicle which the first and second images are displayed to in the claimed invention, the examiner respectfully submits that Oh discloses displaying the first and second images on windows of the vehicle via transparent displays, and thus displaying the images to users both inside and outside of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747